 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDReno'sRiverside Hotel,Inc. d/b/a RiversideHotelandAmerican Federation of Casinoand Gaming Employees.Case 20-CA-4197.March 8,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAUpon a charge filed by American Federation ofCasino and Gaming Employees, herein called theUnion, the General Counsel of the National LaborRelationsBoard, by the Regional Director forRegion 20, issued a complaint dated October 3,1966, against Reno's Riverside Hotel, Inc., d/b/aRiverside Hotel, herein called Respondent, allegingthat the Respondent had engaged in and wasengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before a Trial Examiner were dulyserved on the Respondent.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on or aboutJune 23, 1966, the Union was duly certified by theBoard' as the exclusive bargaining representative ofRespondent'semployees in the unit foundappropriate by the Board and that, since on or aboutJuly 13andAugust 3, 1966, and thereafter,Respondent has refused and is refusing to recognizeorbargainwith the Union as such exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. OnOctober 12, 1966, the Respondent filed its answer,denying the commission of the unfair labor practicesalleged.On November 4, 1966, the General Counsel filedwith the Board a motion for summary judgment,asserting, in view of admissions by the Respondentcontained in its answer, Respondent's failure todeny or explain certain other allegations of thecomplaint, and written admissions annexed asappendexes to the moving papers, that there are noissues of fact or law requiring a hearing, and prayingthe issuance of a decision and order finding theviolations as alleged in the complaint. Thereafter, onNovember 8, 1966, the Board issued an ordertransferring proceeding to the Board, and, on thesame date, a notice to show cause on or beforeNovember 28, 1966, why the General Counsel'smotion for summary judgment should not begranted.On November 25, 1966, the Respondentfiled an opposition to General Counsel's motion forsummary judgment.Pursuant to the provisions of Section 3(b) of theRegional Directoron behalf of the BoardAct, theBoard has delegated its powers inconnection with this case to a three-member panel.Upon the entire record in this case,the Boardmakes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTIn its opposition to the motion, Respondentcontends, among other things, that it is entitled to anevidentiary hearing to insure full litigation of thefacts. This contention is without merit. The truth ofthe allegations of the complaint has either beenadmitted by the Respondent in its answer or standsadmitted by virtue of the uncontroverted factualaverments in the General Counsel's motion.The record before us established that onOctober 15, 1965, the Union filed a petition inCase 20-RC-6642 seeking to represent all casinoemployees at the Employer's place of business atReno,Nevada.After a hearing, the RegionalDirector for Region 20 issued a Decision andDirection of Election on December 13, 1965, inwhich he found appropriate for bargaining thefollowing unit of employees:All gaming casino employees, including dealers,shills,kenowritersand runners, change girls,change booth cashiers, and keymen employed by theEmployer at its Reno, Nevada, location, butexcluding all other employees, the general manager,the casino manager, keno shift managers or No. 1men, the keno ticket auditor, the slot machinedepartmentmanager, pit bosses, cage cashiers,office clerical employees, guards, and supervisors asdefined in the Act.The Respondent's request for review of the saidDecision,which raised questions of jurisdiction,status of the Petitioner as a labor organization, andunitplacement,was denied by the Board onJanuary 14, 1966, except to the extent of permittingthe cage cashiers to vote subject to challenge.On January 18, 1966, a secret ballot election wasconducted under the supervision of the RegionalDirector for Region 20 in the said appropriate unit.In the election 35 votes were cast for the Petitioner,none for the Intervenor,2 19 against unionrepresentation, and 16 were challenged, these beingsufficient in number to affect the results. Thereafter,theRespondent timely filed objections to theelection and to conduct affecting the results of theelection.After an administrative investigation, theRegional Director, on February 17, 1966, issued hisSupplemental Decision, Order, and Direction ofElection, sustaining the objection having to do withsubstantialwagemisrepresentationsby thepetitioning Union on the eve of the election anddirecting that the election held on January 18, 1966,be set aside and a new election held among'Certificationof Representativein Case 20-RC-6642, by the'Reno LocalJointExecutive BoardofCulinaryWorkers,Bartenders and Hotel, Motel Service Workers was permitted tointervene at the hearing on a showing of interest163 NLRB No. 37 RIVERSIDE HOTEL281employees in the said unit. On March 7, 1966, thePetitioner filed with the Board a request for reviewof this action by the Regional Director, which theBoard rejected as untimely.On March 31, 1966, a rerun election by secretballot was conducted, in which 33 votes were cast forthe Petitioner, none for the Intervenor, 14 againstunion representation, and 20 were challenged, thesebeing sufficient in number to affect the electionresults. After investigation of the challenged ballots,the Regional Director on May 2, 1966, issued hisSecondSupplementalDecisionandOrder,overruling the challenges to 15 of the 20 challengedballots, ordering that they be opened and counted,and concluding that theremaining5 ballots cast bythe cage cashiers needed no ruling. The Respondentthereupon requested review as to 2 of the 15challenges overruled. On May 27, 1966, 13 of the 15ballots as to which challenges had been overruledwere opened and counted and a revised tally ofballots showed that a majority of the employees hadselectedthePetitionerastheirbargainingrepresentative by a vote of 35 for the Petitioner, I forIntervenor, 24 against union representation, with 7challenges still undetermined.As it was thusunnecessary to rule upon the Respondent's requestfor review concerning two of the undeterminedchallenges, the Board directed the Regional Directorto issue the appropriate certification, which he didon June 23, 1966, certifying the Petitioner as theexclusive representative of the employees in theappropriate unit for the purposes of collectivebargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment.On July 2, July 13, August 2, August 16, andSeptember 22 the certified Union requeste I that theRespondent bargain collectively with it. The last tworequests have gone unanswered by the Respondent;on July 13 it stated that it wished to communicatewith its attorney, and on August 3 it failed to agree tomeet after saying that "the basic issue of jurisdictionof the Board is still undecided ... the matter is in alllikelihood going to be presented to the United StatesSupreme Court. In view of this, we wonder if youwould not agree with us that it would be desirable topend your request for negotiations...." The Union'sresponse to this was its August 16 renewed requestfor bargaining, in which it stated: "We do not feelthat further delays in this matter will best serve theinterests of the Riverside Hotel employees involved,nor have we ever so felt." In the interim it filed thecharge on August 12 upon which this proceeding isbased.The Union's September 22 letter againrequested bargaining and threatened economicaction.In its opposition to the motion, the Respondentcontends, in substance, that: (1) the Board is withoutjurisdiction to hear and determine motions forsummary judgment; (2) a hearing in a unfair laborpractice proceeding is a matter of right and thereforemust be held; and (3) the failure to hold a hearingprecludesRespondent from offering "additionalevidence" and denies to it the due process of law.For the reasons fully set forth inE-Z DaviesChevrolet,161NLRB 1380, we find thesecontentions lacking in merit.As all materialissueshave been previouslydecided by the Board, are admitted by Respondent'sanswer to the complaint, or stand admitted by thefailure of Respondent to controvert the averments ofthe General Counsel's motion, there are no mattersrequiringahearing before a Trial Examiner.Accordingly, the General Counsel'smotion forsummary judgment is granted. On the basis of therecord before it, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a corporation organized and existing byvirtue of the laws of the State of Nevada,engaged inthe operation of the Riverside Hotel and a gamingcasino, restaurant, and bars located within the hotelat Reno, Nevada. During the past year, which periodis representative of all material times herein, in thecourse and conduct of its business operationsRespondent received gross revenue in excess of$500,000. During the same period in the course andconduct of its business operations, Respondentpurchased and received goods and supplies valuedin- excess of $50,000 from other enterprises locatedwithin the State of Nevada, whichenterprisesreceived said goods and supplies directly fromoutside the State of Nevada.The Respondent denies that it is engaged incommerce, although it stipulated to the above factsin the hearing in the representation proceeding.Based on these facts the Regional Director assertedjurisdiction, citingEl Dorado, Inc.,151 NLRB 579.We denied review of that decision. Accordingly, wefind that Respondent is, and has been at all timesmaterial herein, an employer in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmerican Federation of Casino and GamingEmployees is a labor organization within themeaning of Section 2(6) and(7) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees at the Respondent'sReno, Nevada, place of business constitute a unitappropriate for collective bargaining within the-meaning of the Act:All gaming casino employees, including dealers, 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDshills,kenowritersand runners, change girls,change booth cashiers, and keymen employed by theEmployer at its Reno, Nevada, location, butexcluding all other employees, the general manager,the casino manager, keno shift managers or No. 1men, the keno ticket auditor, the slot machinedepartmentmanager, pit bosses, cage cashiers,office clerical employees, guards, and supervisors asdefined in the Act.2.`-e certificationOn or about March 31, 1966, a majority of theemployees of Respondent in said unit, in a secretelection conducted under the supervision of theRegionalDirector for Region 20, designated theUnion as their representative for the purpose ofcollectivebargainingwithRespondent, and onJune 23, 1966, at the direction of the Board, theRegionalDirectorcertifiedtheUnion as thecollective-bargainingrepresentativeoftheemployees in said unit, and the Union continues tobe such representative.B.The Request to Bargain and the Respondent'sRefusalCommencing on or about July 2, 1966, andcontinuing to date, and more particularly on July 13,August 2, August 16, and September 22, 1966, theUnion has requested and is requesting Respondenttobargain collectivelywith it as the exclusivecollective-bargainingrepresentativeofalltheemployees in the above-described unit. SinceJuly 13,andcontinuing to date, andmoreparticularly on August 3, 1966, and thereafter, byfailing to respond to the Union's August 16 andSeptember 22 requests, Respondent did refuse, andcontinues to refuse, to bargain collectively with theUnionasexclusivecollective-bargainingrepresentative of all employees in said unit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of all employees in said unit.in the appropriate unit described above, and that theUnion at all times since June 23, 1966, has been andnow is the exclusive bargaining representative of allthe employees in the aforesaid unit within themeaning of Section 9(a) of the Act. We further findthat Respondent has, since on or about July 13, 1966,refused to bargain collectively with the Union as theexclusive bargaining representative of its employeesin the appropriate unit, and that, by such refusal, theRespondent has engaged in, and is engaging in,unfair labor practiceswithin themeaning ofSection 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of the Respondent set forth in section I-I,above, occurring in connection with its operations asdescribed in section I, above, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States, and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged inunfair labor practiceswithin themeaning ofSection 8(a)(5) and (1) of the Act, we shall order thatitcease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Reno's Riverside Hotel, Inc., d/b/a RiversideHotel, is an Employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.American Federation of Casino and GamingEmployees is a labor organization within themeaning of Section 2(5) of the Act.3.Allgaming casino employees, includingdealers, shills, keno writers and runners, changegirls, change booth cashiers, and keymen employedby the Employer at its Reno, Nevada, location, butexcluding all other employees, the general manager,the casino manager, keno shift managers or No. 1men, the keno ticket auditor, the slot machinedepartmentmanager, pit bosses, cage cashiers,office clerical employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since June 23, 1966, the above-named labororganization has been the exclusive representativeof all employees in the aforesaid appropriate unit forthe purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.By refusing on or about July 13, 1966, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) of theAct.7.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and (7) of the Act. RIVERSIDE HOTELORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Reno'sRiversideHotel, Inc., d/b/a RiversideHotel, Reno, Nevada, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment, with American Federation of Casinoand Gaming Employees, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All gaming casino employees, including dealers,shills,keno writers and runners, change girls,change booth cashiers, and keymen employed by theEmployer at its Reno, Nevada, location, butexcluding all other employees, the general manager,the casino manager, keno shift managers or No. 1men, the keno ticket auditor, the slot machinedepartmentmanager, pit bosses, cage cashiers,office clerical employees, guards, and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with above-named labororganization as the exclusive representative of allemployees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b)Post at its Reno, Nevada, place of business,copies of the attached notice marked "Appendix."3Copies of said notice, to be furnished by theRegional Director for Region 20, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken byRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify said Regional Director for Region 20, inwriting, within 10 days from the date of this Decisionand Order, what steps Respondent has taken tocomply herewith.3 In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order," the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "283APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywithAmerican Federation of Casino andGamingEmployees,astheexclusiverepresentativeoftheemployees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-namedUnionastheexclusiverepresentativeofallemployees in thebargaining unit described below with respect towages, hours, and other terms and conditions ofemployment and, if an understanding isreached, embody such understanding in asigned agreement.The bargainingunit is:All gaming casino employees, includingdealers, shills, keno writers and runners,change girls, change booth cashiers, andkeymen employed by the Employer at itsReno, Nevada, location, but excluding allother employees, the general manager, thecasinomanager, keno shift managers orNo. 1 men, the keno ticket auditor, the slotmachine departmentmanager,pit bosses,cage cashiers, office clerical employees,guards, and supervisors as defined in theAct.RENO'SRIVERSIDEHOTEL, INC., D/B/ARIVERSIDE HOTEL(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with theBoard's Regional Office, 13050 Federal Building,450 Golden Gate Avenue, San Francisco, California94102,Telephone 556-0335, if they have anyquestions concerning this notice or compliance withits provisions.